UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LOUIS DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:02-cr-00552-LMB-1; 1:12-cv-00890-LMB)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Louis Davis, Appellant Pro Se.     Patrick Friel Stokes,
U.S. DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Louis Davis appeals the district court’s order

denying his motion to amend his 28 U.S.C.A. § 2255 (West Supp.

2013) motion and denying his motion to reconsider the district

court’s order denying his motion to correct a clerical error

under Fed. R. Crim. P. 36.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating        that

reasonable     jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner      must

demonstrate    both    that   the    dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral    argument    because      the       facts   and    legal

                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3